Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art in Farrell et al. (US 2015/0296170) and Beaurepaire et al. (US 10,102,758) do not teach nor suggest in detail the limitations of “a display unit worn by a user on a head and configured to display an image; an imaging unit provided on the display unit and configured to capture an-a captured image in a predetermined direction relative to the display unit; a control unit configured to specify a non-display region in an imaging range of the imaging unit, perform a process of lowering a clarity of the non-display region on captured image data of the imaging unit, and output the processed captured image data; a detection unit configured to detect a shape of a non-display object in the captured image: and a storage unit configured to store non-display information for specifying a preset non-display object, the non-display information including a shape of the pre-set non-display object, wherein the control unit determines whether the detected shape conforms to the shape of the pre-seta non-display object, the control unit specifies the non-display region based on the non-display information and based on whether the detected shape conforms to the shape of the preset non-display object, the control unit sets the non-display region with a 3D space including depth, and the non-display information stored in the storage unit includes information indicating a direction of the non-display object relative to the display unit and a distance between the non-display object and the display unit” as recited in Independent claim 1; “a server storage unit configured to store non-display information for specifying a pre-set non-display object; and a transmitting unit configured to transmit the non-display information stored in the server storage unit to the head-mounted display apparatus, the head-mounted display apparatus includes: a display unit worn by a user on a head and configured to display an image; an imaging unit provided on the display unit and configured to capture an-a captured image in a predetermined direction relative to the display unit; a communication unit; a detection unit configured to detect a shape of a non-display object in the captured image; a storage unit configured to store the non-display information received by the communication unit from the server, the non-display information including a shape of the pre-set non-display object: and a control unit configured to specify a non-display region in an imaging range of the imaging unit, based on the non-display information stored in the storage unit, perform a process of lowering a clarity of the non-display region on captured image data of the imaging unit, and output the processed captured image data, the control unit determines whether the detected shape conforms to the shape of the pre-set non-display object” as recited in Independent claim 15; “capturing, by an imaging unit provided in the display unit, an-a captured image in a predetermined direction relative to the display unit; specifying a non-display region with a 3D space including depth in an imaging range of the imaging unit, performing a process of lowering a clarity of the non-display region on captured image data by the imaging unit, and outputting the processed captured image data; detecting a shape of a non-display object in the captured image; storing non-display information for specifying a pre-set non-display object, the non-display information including a shape of the pre-set non-display object: and determining whether the detected shape conforms to the shape of the pre-set non-display object wherein, specifying the non-display region is based on the non-display information and based on whether the detected shape conforms to the shape of the pre-set non-display object, and the stored non-display information includes information indicating a direction of the non-display object relative to the display unit and a distance between the non-display object and the display unit” as recited in Independent claim 16; as well as pages 8-9 of the remarks filed 5/24/21 as well as paragraphs 0107, 0112, 0186 and Fig. 8 of Applicant’s enabling portions of the specification. Farrell teaches replacing certain shapes detected in captured images without requiring it to be compared to a pre-set non display object previously stored in a non-display information storage area. Beaurepaire in paragraphs 29-30 and 81 teaches a drone that uses existing shape information stored in the form of 3D object model 301 information which is used to compare shapes in the captured image to determine what areas need to be augmented/blurred for privacy reasons. Whereas, as stated above, Applicant’s claimed invention additionally requires the setting of the non-display region with a 3D space including depth and also requires the non-display information stored to further include information indicating a direction of the non-display object relative to the display unit (on the HMD) and a distance between the non-display object and the display unit. Paragraph 0186 of the applicant’s specification teaches that the display information utilizes a range of distances designated by a minimum and a maximum distance of an object OB and also utilizes an angle of view to alter the clarity of the non-display region. 
Furthermore, the underlined claim limitations above, as recited in claims 1, 15 and 16 appear to fall outside of the abstract idea groupings (as per 2019 Revised 
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Claims 1, 3 and 5-18 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481